Citation Nr: 1143350	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-23 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a respiratory condition based on the period of duty in the New York Army National Guard during the post-September 11th relief operation (basic eligibility). 
.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1984 to February 1987 and from March 1989 to August 1993.  The appellant also served various periods in the New York Army National Guard following separation from service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at a Board hearing at the RO in January 2009.  This transcript has been associated with the file. The case was brought before the Board in September 2009 and February 2011 at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of his claim. 

FINDING OF FACT

The appellant lacks basic eligibility for compensation under Title 38 of the United States Code (U.S.C.) (Veterans' Benefits) for injury or disease incurred during his participation in the post-September 11th relief operations as a state National Guardsman activated under Title 32 U.S.C.


CONCLUSION OF LAW

There is no basic eligibility for compensation under U.S.C. Title 38 for injury or disease incurred during the appellant's participation in the post-September 11th relief operations as a state National Guardsman activated under Title 32 U.S.C. 38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION


Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The appellant contends he should be granted service connection for a respiratory condition which is the direct result of his service during the September 11, 2001 World Trade Center attacks.  He does not allege that his respiratory problems are related to his service in the 1980s and 1990s. Thus, the Board limits its consideration to entitlement based on his service  associated with the September 11, 2001 attacks. 

In an August 2011 supplemental statement of the case, the RO determined that the appellant's post-September 11th National Guard service was not considered to be active duty for VA purposes.  The RO's rationale was that the appellant was called to duty by the New York State Governor, not the President of the United States or the federal government, and as such this service was State Active Duty.  

The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 'service-connected' disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  'Active military, naval, and air service 'includes active duty.'  'Active duty' is defined as full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a)-(b).

The Board notes that National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  '[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States [, at] all other times, National Guard members serve solely as members of the State militia under the command of a state governor.'  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed 'full-time duty' under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

The Board acknowledges that Title 32 activation of National Guard personnel creates entitlement to federal pay and benefits 'as though they were in federal service'  38 U.S.C.A. § 502(f); see CRS: Report of Congress, Operation Noble Eagle, Enduring Freedom, and Iraqi Freedom: Questions and Answers About U.S. Personnel, Compensation, and Force Structure (updated February 16, 2005), p. 3.  The benefits do not extend to Title 38 Veterans' Benefits.  The Board notes that 'Title 32' status is not the same as 'federal status.'  With Title 32 status the personnel remain under the control of the states, whereas control is with the Federal government with activation of National Guard personnel under 10 U.S.C. § 12304.  National Guard troops are typically funded through their individual states, but the Title 32 designation permits the federal government to fully reimburse states for operations without taking over command responsibilities for National Guard personnel relief operations.

The appellant's orders indicate he performed 17 days of State Active Duty between September 11, 2001 and December 31, 2002.  An October 2005 report of contact with the New York Adjutant General's Office also confirmed the appellant was activated by the New York governor.  The appellant was awarded the Defense of Liberty Medal.  This medal is awarded to members of the New York State Organized Militia who performed homeland defense duty in any status in response to orders of the Governor during the September 11, 2001, and Ground Zero operations.

Thus, it is not debatable whether the appellant had the requisite service to be eligible for Veterans benefits based on a period of duty as a member of a state National Guard.  The Board simply notes that to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have performed 'full time duty,' as noted above, or have been ordered into Federal service by the President of the United States.  In this case, the appellant did not qualify for full time duty under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Furthermore, the appellant was ordered into service by the New York State Governor and not the President.

The Board is sympathetic to the appellant's arguments and very appreciative of his service.  However, in view of the above discussion, the Board finds that the appellant does not have qualifying service for the period in question; as such, the Board may not reach the issue of entitlement to service connection for a respiratory condition.  Therefore, the appellant's claim for entitlement to service connection for a respiratory condition must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Because the claim is denied as a matter of law, VA's duty to notify and assist in the development of the claim does not attach to the claim for respiratory disability based on the period of duty in the New York Army National Guard during the post-September 11th relief operation. 


ORDER

Basic eligibility for VA compensation is not shown for New York Army National Guard service during relief operations following the September 11, 2001, World Trade Center attacks, and the claim for service connection for a respiratory condition is therefore denied for this period of service.



____________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


